Citation Nr: 0000335	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disorder, 
to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for bilateral hearing 
loss, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945, and from March 1946 to March 1964.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in New Orleans, Louisiana (hereinafter 
RO).

The issue of entitlement to service connection for prostate 
cancer, to include as due to exposure to ionizing radiation, 
will be addressed in the remand portion of this decision. 


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current hypertension, a heart disorder, and 
bilateral hearing loss, and service, to include as due to 
exposure to ionizing radiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, a heart disorder, and bilateral hearing loss, 
to include as due to exposure to ionizing radiation, are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. §§  1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself in 
service and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (West 1991) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service incurrence is presumed for certain chronic 
diseases, including an organic disease of the nervous system, 
such as sensorineural hearing loss, and cardiovascular 
diseases, such as hypertension, when such diseases are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  For claims for service 
connection for hearing loss or impairment, VA has 
specifically defined what is meant by a current hearing loss 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1999).

The law also provides a legal presumption of service 
connection for certain diseases "if they become manifest in a 
radiation-exposed veteran" as that term is defined by 
regulation.  38 C.F.R. § 3.309(d).  A "radiation-exposed" 
veteran is one who participated in a "radiation-risk" 
activity such as onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period from August 6, 1945, to July 
1, 1946, or internment as a prisoner of war in Japan during 
World War II which resulted in exposure comparable to that of 
the United States occupation forces.  38 C.F.R. § 
3.309(d)(3).  Diseases specific to radiation-exposed veterans 
are the following:  (i) leukemia (other than chronic 
lymphocytic leukemia); (ii) cancer of the thyroid; (iii) 
cancer of the breast; (iv) cancer of the pharynx; (v) cancer 
of the esophagus; (vi) cancer of the stomach; (vii) cancer of 
the small intestine; (viii) cancer of the pancreas; 
(ix) multiple myeloma; (x) lymphomas (except Hodgkin's 
disease); (xi) cancer of the bile ducts; (xii) cancer of the 
gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; and (xv) cancer of the urinary tract.  38 
C.F.R. § 3.309(d)(2).

Furthermore, in all claims in which it is established that a 
"radiogenic" disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§ 3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a) (1999).  A 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

The veteran has the burden to bring evidence to render 
plausible the existence of the disability for which he is 
claiming service connection in order to establish a well 
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").

The veteran contends that he incurred a heart disorder, 
hypertension, and bilateral hearing loss due to exposure to 
ionizing radiation.  The veteran's service medical records 
are negative for any findings or complaints of a heart 
disorder, hypertension, or bilateral hearing loss.  
Subsequent to service discharge, a history of hypertension 
and coronary artery disease was noted in 1987.  A VA 
outpatient treatment record dated in December 1996, shows 
sensorineural hearing loss.  However, assuming, without 
deciding, that the veteran was exposed to radiation during 
service, a heart disorder, hypertension, and bilateral 
hearing loss, are not among the diseases considered specific 
to radiation-exposed veterans under 38 C.F.R. § 3.309 and 
they are not among the "radiogenic diseases" specified under 
38 C.F.R. § 3.311.  

Moreover, no medical evidence has been presented or secured 
to render plausible a claim that a heart disorder, 
hypertension, and bilateral hearing loss are related to 
exposure to radiation.  38 C.F.R. § 3.311(b)(4); see Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)..  The veteran's 
testimony in December 1996 and September 1997, of such a 
causal relationship is afforded no probative weight in the 
absence of evidence that he has the expertise to render 
opinions about medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In light of Combee, the Board must 
not only determine whether the veteran in this case has a 
disability listed in 38 C.F.R. § 3.309(e), but also determine 
if his current disability or disabilities, if any, are the 
result of active service under 38 U.S.C.A. §§ 1110 and 38 
C.F.R. § 3.303(d).  The fact that the veteran does not meet 
the requirements of 38 C.F.R. § 3.309(e) does not preclude 
him from establishing service connection with proof of actual 
direct causation.  However, after a careful review of the 
record, it is found that entitlement to service connection 
for a heart disorder, hypertension, and bilateral hearing 
loss is not warranted.  First, the evidence of record does 
not show that heart disease, hypertension, or bilateral 
hearing loss were present in service.  There is no evidence 
that the veteran complained of or was treated for such these 
disorders during his period of service.  Likewise, there is 
nothing in the medical evidence of record which connects the 
veteran's current heart disorder, hypertension, or bilateral 
hearing loss, which were first manifest well after service 
discharge, to his period of service.

Accordingly, the Board concludes that the claim for service 
connection for a heart disorder, hypertension, and bilateral 
hearing loss as a result of exposure to ionizing radiation is 
not well grounded, and there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a).


ORDER

The claims of entitlement to service connection for 
hypertension, a heart disorder, and bilateral hearing loss, 
to include as due to exposure to ionizing radiation, are 
denied.


REMAND

The evidence of record reveals that prostate cancer was 
diagnosed in 1994.  The veteran contends that the prostate 
cancer diagnosed in 1994, was the result of being exposed to 
ionizing radiation between 1955 and 1957 while serving in the 
military.  

Effective September 24, 1998, the VA amended 38 C.F.R. § 
3.311(b)(2) to include prostate cancer as one of the 
radiogenic diseases that may be induced by exposure to 
ionizing radiation.  63 Fed. Reg. 50993 (1998) (to be 
codified at newly designated 38 C.F.R. § 3.311(b)(2)(xxiii)).  
In this regard, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) recently held that a claim for 
service connection based on 38 C.F.R. § 3.311 is a unique 
type of service connection claim, and that pursuant to that 
regulation, the VA must furnish the special assistance to the 
appellant provided for in the regulation.  Hilkert v. West, 
11 Vet. App. 284 (1998).  The Court declared,

For a claimant to fall initially within 
the purview of § 3.311 for purposes of 
receiving assistance under it, he or she 
must satisfy four criteria: (1) The 
presence of a radiogenic disease must be 
"established"; (2) the person to whom the 
regulation is to apply must have had 
"service"; (3) the radiogenic disease 
must not have been one covered as 
presumptively service connected under §§ 
3.307 and 3.309 (otherwise the claimant 
would be entitled to presumptive service 
connection) and must have been manifested 
within the applicable presumption period 
under § 3.311(b)(5); and (4) the claimant 
must "contend" that the radiogenic 
disease was the result of exposure to 
ionizing radiation in service.

Id. at 290.  In this case, the veteran has satisfied each of 
the four conditions.  The veteran was diagnosed with prostate 
cancer in 1994, which, effective September 24, 1998, was 
added to the list of radiogenic diseases in 38 C.F.R. § 
3.311(b)(2)(xxiii), prostate cancer is not presumptively 
service-connected under 38 C.F.R. §§ 3.307(a)(3) or 3.309(a) 
or (d), it became manifested within the applicable 
presumptive period, and the veteran contends that the 
prostate cancer resulted from exposure to radiation during 
service.  Under these circumstances, the Court explained,

When these four § 3.311(a)(1) criteria 
are satisfied, as they were in the 
instant case, VA has the obligation under 
Public Law 98-542 and the regulation to 
make an "assessment" of the radiation- 
exposure dose experienced by the veteran 
in service and then, dependent upon the 
result of that assessment, a further 
obligation to fulfill other 
developmental, procedural steps.

Id.  The Court then summarized the procedure required by the 
regulation by declaring that,

The regulation thus provides, at a 
minimum, a three-step process: (1) 
Claimant satisfies the four criteria of § 
3.311(a) outlined above; (2) VA then 
seeks a dose estimate; (3) if the dose 
estimate shows exposure to ionizing 
radiation in service, VA then refers the 
matter to the Under Secretary for 
Benefits for consideration.

Id.  To date, the VA has not sought a dose estimate of the 
veteran's exposure to radiation during service.  Accordingly, 
pursuant to the newly amended 38 C.F.R. § 3.311 and the 
Court's holding in Hilkert, this matter must be remanded for 
further development.

1.   The RO should contact the veteran 
and request that he provide a 
comprehensive statement containing as 
much detail and information as possible 
concerning his assertion that he was 
exposed to radiation while serving in the 
military.  The RO should request that the 
National Personnel Records Center attempt 
to locate a copy of the veteran's service 
personnel records, including unit 
assignments.  

2.  The RO should request that the 
Defense Special Weapons Agency, formerly 
the Defense Nuclear Agency, of the 
Department of Defense verify the 
veteran's participation in any or all 
atmospheric nuclear tests during the 
period as specified by the veteran in 
response to the above request, and 
provide, as appropriate, radiation dose 
information for the veteran.  If no dates 
are provided by the veteran in response 
to the above request, the RO should 
request radiation dose information for 
the veteran for the period of 1955 to 
1957, in accordance with his previous 
testimony before the VA.

3.  The RO should determine whether 
further development is required for the 
claim for service connection for 
residuals of radiation exposure pursuant 
to 38 C.F.R. § 3.311, including referral 
to the Under Secretary for Benefits.

4.  Thereafter, the RO should ensure that 
all of the aforementioned development 
action has been conducted and completed 
in full to comply with the requirements 
set forth in Hilkert v. West, 11 Vet. 
App. 284 (1998) and 38 C.F.R. § 3.311 
(1999).  If any development is 
incomplete, the RO should take 
appropriate corrective action.

5.  After readjudication by the RO, if 
the decision remains adverse, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
provided an adequate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

